Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
John Fogg appeals the district court’s orders denying his motion for reduction of sentence under 18 U.S.C. § 3582(c)(2) (2006) and subsequent motion for reconsideration. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the distinct court. See United States v. Fogg, No. 3:05-cr-00030-JRS-1 (E.D. Va. June 10, 2008 & July 14, 2008). We deny Fogg’s motion for appointment of counsel. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.